Case 1:19-cv-02381-LTB-MEH Document 132-2 Filed 08/18/20 USDC Colorado Page 1 of 5

                                                                               EXHIBIT B Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-2381

   WALTER CHARNOFF

                       Plaintiff,

                v.

   NANCY LOVING, d/b/a ARTSUITE NY,
   ARTPORT LLC,
   STUDIO 41, LLC,
   ALICIA ST. PIERRE,
   MARTIN ST. PIERRE,
   ISP HOLDINGS, INC., and
   DAVID HINKELMAN

                       Defendants.


      NANCY LOVING, d/b/a ARTSUITE NY, ARTPORT LLC, STUDIO 41, LLC, AND
      DAVID HINKELMAN’S RESPONSES TO PLAINTIFF’S FIRST SET OF WRITTEN
                                 DISCOVERY



          Defendants Nancy Loving, d/b/a ArtSuite NY, Art Port LLC, Studio 41, LLC, and
   David Hinkelman (“Defendants”), by and through their attorneys of record, Shoemaker
   Ghiselli + Schwartz LLC, submit the following Responses to Plaintiff’s First Set of
   Written Discovery.

                                    GENERAL OBJECTIONS

         Defendants make the following General Objections to Plaintiff’s First Set of Written
   Discovery (“Discovery Requests”) and incorporate the same into each of their individual
   responses:

      1. Defendants object to all of Plaintiff’s Definitions, Instructions, and Discovery
         Requests to the extent they seek to impose obligations greater than those
         imposed by the Federal Rules of Civil Procedure.
Case 1:19-cv-02381-LTB-MEH Document 132-2 Filed 08/18/20 USDC Colorado Page 2 of 5

                                                                               EXHIBIT B Page 2 of 5




   Vessels was cleaned with a soft cloth to remove the dust that Plaintiff, a novice art
   purchaser, misapprehended as damage on a 1972 art piece painted on masonite.

          5.      Did any of the following persons or entities have any ownership,
   membership, shares, equitable interest, or any other type of percentage or rights in
   Artsuite/ArtPort or its profits from January 1, 2015 through the present: Nancy, the St.
   Pierres or either of them, David, ISP Holdings, Studio 41, or Harold?

   RESPONSE: Defendants object on the grounds Interrogatory number 5 seeks
   information that is not relevant. Without waiving said objections, see applicable
   documents produced herewith or previously produced related to ArtPort, LLC including
   ArtPort Limited Membership Investment Agreement, ArtPort Transfer of Equity
   Agreement Hinckleman/Loving, ArtPort Operating Agreement. ArtPort contends that ISP
   has a contingent membership interest and that the contingency has not yet occurred.
   With respect to Studio 41 and Mr. Garde, no.

          6.     If your answer to interrogatory 5 is yes, please provide the following:

                  a.     explain the nature of the interest;
                  b.     when such interest arose and if applicable, terminated;
                  c.     identify the documents relating to such interest; and
                  d.     identify the communications relating to such interest.

   RESPONSE: Defendants object on the grounds that this interrogatory contains
   impermissible, multiple subparts under F.R.C.P. 33(a)(1). Further, this
   interrogatory, sometimes referred to as a contention interrogatory, is overbroad.
   See Felix v. City & County of Denver, No. 08-cv-02228-MSK-KMT, 2009 WL
   3838587 (D.Colo. 2009); Grynberg v. Total S.A., No. 03-cv-01280-WYD-BNB, 2006
   WL 1186836, at *6 (D. Colo. May 3, 2006) (“The nature of the federal discovery
   rules themselves suggests they are intended to facilitate reasonable discovery, not
   unduly burdensome, but selected by each party to fit the needs of the particular
   case. The discovery rules provide no absolute, unharnessed right to find out every
   conceivable, relevant fact that opposing litigants know…” ). Defendants object on
   the grounds Interrogatory number 6 is overly broad, unduly burdensome, and not
   likely to lead to the discovery of relevant or admissible evidence. Plaintiff’s request
   that Defendants produce documents “relating to” various interests of managing
   members Loving and Hinkelman and investor/special membership holder, ISP
   Holdings is not relevant, may be protected by attorney client privilege and is overly
   broad and unduly burdensome violates the proportionality requirements contained
   in F.R.C.P. 26. Subject to and without waiving any objection, see Response to
   Interrogatory Number 5 and documents identified therein.

         7.     Please identify and describe Nancy’s and/or ArtPort’s/Artsuite’s agreement
   with Harold and/or Studio 41, including the terms of the agreement and any documents
Case 1:19-cv-02381-LTB-MEH Document 132-2 Filed 08/18/20 USDC Colorado Page 3 of 5

                                                                              EXHIBIT B Page 3 of 5




   RESPONSE: Defendants object on the grounds Request for Production number 7 is
   harassing, oppressive, requests confidential information and is not likely to lead to the
   discovery of relevant or admissible evidence. Request for Production number 7 is
   solely intended to unnecessarily amplify this litigation and harass ArtPort/Ms. Loving.
   Bank statements related to ArtPort’s receipt of payments from Plaintiff are produced
   herewith.

   8.    Please provide ArtPort’s/ArtSuite’s business records or other documentation
   demonstrating its revenue from each piece of art it sold, including the name of the artist,
   the amount of revenue, and the name of the piece of art, for the time period from
   January 1, 2016 through December 1, 2019.

   RESPONSE: Defendants object on the grounds Request for Production number 8 is
   harassing, oppressive, and requests information that will not lead to the discovery of
   relevant or admissible evidence and violates the proportionality requirements contained
   in F.R.C.P. 26. Subject to and without waiving any objection, Defendants have sold
   numerous of pieces of art and the unrelated art is not relevant to Plaintiff’s purchases
   nor could Defendants identify each piece of art at this time. Defendants assert that the
   price of Garde art separate from the Garde art purchased by Plaintiff is not relevant as
   each piece of art is unique. Without waiving any objection, Defendant ArtPort produces
   herewith records of previous Garde art sold by ArtPort (Patrick D. acquisition, “Kimonos”
   sale, and University of Wyoming Museum purchase) and pricing for Garde art.

   9.      Please provide ArtPort’s/ArtSuite’s profit and loss statements and balance sheets
   for the time period from January 1, 2016 through December 1, 2019.

   RESPONSE: See Responses and objections contained in Response to Request for
   Production number 2. Profit and loss statements and balance sheets are not relevant,
   and are confidential.

   10.    Please provide any documents and any communications relating to any
   agreement, pledge, promise, undertaking, or other transaction relating to or involving the
   management of ArtPort/ArtSuite, or the sharing of revenue, profits, or losses, between
   ArtPort/ArtSuite or Nancy, on the one hand, and Mr. Hinkelman, the St. Pierres or either
   of them, ISP Holdings, Harold, or Studio 41 on the other hand.

   RESPONSE: See Membership Interest Agreement involving ISP, Hinkleman and
   Loving and the 2013 and 2019 Studio 41/ArtPort Agreements, previously produced.

   11.   Please provide ArtPort’s/ArtSuite’s operating agreement, from the original
   agreement, any amendments, and the current version of the agreement.

   RESPONSE: Defendants object on the grounds Request for Production is vague and
Case 1:19-cv-02381-LTB-MEH Document 132-2 Filed 08/18/20 USDC Colorado Page 4 of 5

                                                                               EXHIBIT B Page 4 of 5




   to accept shipment, it was in a separate storage unit from other artwork.


   Dated: April 7, 2020.

                                            Shoemaker Ghiselli + Schwartz LLC


                                            /s/ Liza Getches
                                            Elizabeth H. Getches
                                            SHOEMAKER GHISELLI + SCHWARTZ LLC
                                            1811 Pearl Street
                                            Boulder, CO 80302
                                            Telephone: (303) 530-3452
                                            FAX: (303) 530-4071
                                            Email: lgetches@sgslitigation.com
                                            Attorney for Defendants Nancy Loving, d/b/a
                                            Artsuite NY, Artport LLC, Studio 41, LLC, and
                                            David Hinkelman
Case 1:19-cv-02381-LTB-MEH Document 132-2 Filed 08/18/20 USDC Colorado Page 5 of 5

                                                                               EXHIBIT B Page 5 of 5




                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 7th day of April, 2020 a true and accurate copy of the
   foregoing NANCY LOVING, d/b/a ARTSUITE NY, ARTPORT LLC, STUDIO 41, LLC,
   AND DAVID HINKELMAN’S RESPONSES TO PLAINTIFF’S FIRST SET OF
   WRITTEN DISCOVERY was served via E-mail on the following:

   Ian T. Hicks, Reg. No. 39332
   The Law Office of Ian T. Hicks LLC
   6000 East Evans Avenue, Building 1, Suite 360
   Denver, Colorado, 80222
   Telephone: (720) 216-1511
   Facsimile: (303) 648-4169
   E-mail: ian@ithlaw.com



                                             s/ Liza Getches
